DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “substantially” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The definition of the term is, in fact, crucial to the delimitation of the metes and bounds of the claim, yet the public has no means of ascertaining the term’s meaning.  
Clarification is in order.  

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 8, for instance, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Furthermore, in claim 8, it is unclear how the amorphous form could be of any utility unless it is administered to a patient in a treatment.  That is, the limitation defined by the clause “…optionally wherein treating a respiratory disease comprises administration of the amorphous form of vilanterol trifenatate to a patient in need thereof…” cannot be an optional limitation.  Rather, it must be intrinsic to the phrase “treating respiratory diseases” in the preceding line of the claim.  And that being the case, the limitation introduces an unnecessary ambiguity into the claim.  In short, how can the actual administration of vilanterol trifenatate for the treatment of a respiratory disease to a patient in need thereof be optional in the treatment of a respiratory disease by the administration of amorphous vilanterol trifenatate to a patient in need thereof?  
Analysis of claims 9 and 10 is similar.  
Clarification is in order.  

  Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
There is insufficient antecedent basis for the limitation “…the solvent…” in the claim. 
The examiner respectively suggests that claim 13 should properly depend from claim 12 (not claim 11).  

Allowable Subject Matter
Claims 1, 2, 4-6, 11, 12, 14 and 15 are allowed.  The subject matter of the remaining claims would be allowable once the 112 rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art appears to be Research Disclosure (2014), 604, pp. 772-773, cited in the IDS.  The reference teaches what it labels an amorphous form of vilanterol trifenatate prepared using a freeze drying method (page 772, column 2, Table 2, last entry; page 773, column 1, Freeze Drying).  However, as inventor points out in the body of the specification (page 3) based on the experimental evidence of instant Comparative Example 1 (page 18), this “amorphous” form isn’t actually an amorphous form.  That being the case, the reference cannot be said to teach, show, suggest or make obvious amorphous vilanterol trifenatate or its spray drying method of making.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/21/2022